DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 7/17/2022.
Claims 1-20 are pending.
	
Response to Arguments
Applicant's arguments filed 7/17/2022 have been fully considered but they are not persuasive. In view of the claim amendments, and upon further consideration, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Rejection under 35 USC 112
Applicant’s arguments have been fully considered
In response to the arguments, it is submitted that in view of the amendment filed, the rejection as set forth in the previous office action are hereby withdrawn.

35 USC 102/102 Rejections
Applicant’s arguments directed to amended limitations of “receiving a specification of one or more query response modules created by a third-party entity different from a search service, wherein the specification is based at least on a template provided by the search service, the template providing at least one of configuration options or configuration components mapped to query intent ... and providing a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface, wherein the user interface includes at least one user interface graphical object with action options"  recited in claim 1 have been fully considered.
In response to the arguments, it is submitted amended elements of “a specification of one or more query response modules created by a third-party entity different from a search service, wherein the specification is based at least on a template provided by the search service, the template providing at least one of configuration options or configuration components mapped to query intent” and “wherein the user interface includes at least one user interface graphical object with action options” are directed to non-functional descriptive material, which are merely different types of data being received and provided.  
The cited amended elements are not being used nor being functionally involved that would impact the functionalities of the method of claim 1 because they are not involved in the any of the steps being claimed. The claimed steps would the preformed the same to achieve the same outcome regardless of the specification, template and the user interface graphical object. Hence the cited amended elements are being considered but are not necessary carry any patentable weight. 
Also, it is submitted that amended limitations are being properly addressed by the new ground(s) of rejection. The reason is set forth in the rejection; see rejection below for detail.

Applicant’s argument directed to limitation of “wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes utilizing a natural language understanding machine learning model to determine an intent associated with the search query” recited in claim 6 have been fully considered. 
In response to the arguments, it is submitted that cited limitation is properly addressed by Petersen at least based on-- and not limited to-- the following disclosure: 
The activity coordination unit 118 of the activity-based service provider 102 determines that the request (i.e. search query) is directed to a subscription request of a subscriber based on the natural language of the subscriber in view of user wording in the request. The activity coordination unit 118 is then configured to periodically generate a context sensitive calendar in accordance to the subscription terms. The context sensitive calendar is in accordance to the subscription context and is being provided to the subscriber; see para [0048].
Thus, Petersen properly discloses an intent associated with the search query based on user request being a subscription request indicating at least the user intention, which is determined using a natural language understanding machine learning model that is merely a computing component of the activity-based service provider 102 that understands the language of the subscriber.

 Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejection; see below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al (Pub US. 2010/0082735, hereinafter Petersen).
Petersen is cited in the previous office action.

With respect to claim 1, Petersen discloses a method (abstract), comprising: 
receiving a specification of one or more query response modules created by a third-party entity different from a search service ([0024], [0033-0034], Fig 1 & 3: receive specification-- such as specification of activity data to be provided—of a query response module created a 3rd parity entity, such as 3rd party service provider 104, that is different from the entity, such as activity-based service provider 102 providing a search service), wherein the specification is based at least based on a template provided by the search service, the template providing at least one of configuration options or configuration components mapped to query intent (at least the specification, templates, options are all directed to types of information or element being manipulated which don’t impact the functionalities of the claimed steps because they are not involved in the steps being claimed. The steps would the preformed the same to achieve the same outcome regardless of the specification and template data being manipulated by the 3rd party entity; [0022-0024], [0033-0036], [0048], Fig 3 &: the specification-- activity data to be provided— is based on a template provided  the search service of activity-based service provider 102 such that a search module of the 3rd party service provider 104 is configured to provide specific information to the search service of activity-based service provider 102 in view of a query intent of the user. E.g. receiving specification that is specific based on a template for advertising add described in [0036] or a template for subscription described in [0048] the provide options/component mapped query intent of user);
receiving a search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
processing the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, selecting one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation); 
executing, by the search service, the selected query response module to determine a module answer content based at least on a mapping of at least one of an intent or an entity of the search query to a user interface component([0006-0007], [0022-0024], [0035-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content, the execution is based on a mapping of at least an intent/entity of the search query. Such as and not limited to when a search query is a subscription request, the coordination unit 118 of the activity-based service provider 102 generate context sensitive calendar to subscriber in accordance with the subscription terms and subscription context, which is mapping of at least terms to the intend and entity of the search query of the subscriber as described in [0048]);
processing the search query with the search service to identify links to content responsive to the search query ([0007], [0020], [0022-0024], [0048], [0053], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider); and 
providing a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4), wherein the user interface includes at least one user interface graphical object with action options (the user interface graphical object is merely a type of data or element in the user interface, which is not being used and hence is not functional: [0047], [0053-0056], Fig 4-5D: different type of graphical objects are being included in the user interface for user input, including an object of filtering with action options based on the filtering parameters described in [0047], or  an object of context sensitive calendar with action options for at least a place and a time window as shown in Fig 4 as well as described in [0055]).  

 With respect to claim 2, Petersen further discloses wherein the search query is received from the user via a network (the term is indicates non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim;[0024], Fig 1 & 6: query processing over the network).  

With respect to claim 3, Petersen further discloses wherein the search query includes text entered by the user ([0006], [0022], [0048], [0055]: query terms). 

 With respect to claim 4, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes determining whether any rule in a list of rules is applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching and/or contextual rules for query processing). 

 With respect to claim 5, Petersen further discloses wherein determining whether any rule in the list of rules is applicable to the search query includes matching keywords in the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching, for query processing).

With respect to claim 6, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes utilizing a natural language understanding machine learning model to determine an intent associated with the search query ([0022], [0033], [0048], [0055], Fig 3 & 6: using natural language to determine user intent and thus provide relevant data to user).  

With respect to claim 7, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes utilizing in parallel a first approach involving determining whether any rule in a list of rules is applicable to Attorney Docket No. SERVPOO123PATENTthe search query (0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching, for query processing) and a second approach involving utilizing a natural language understanding machine learning model to determine an intent associated with the search query ( [0022], [0033], [0048], Fig 3 & 6: using natural language to determine user intent and thus provide relevant data to user).  

With respect to claim 8, Petersen further discloses wherein the module answer content includes graphical data ([0023], [0054],Fig 4: graph data, such and not limited to pictures of the people, since graphic data is merely type of data).  

	With respect to claim 9, Petersen further discloses wherein the module answer content includes links to content sresponsive to the search query ([0007], [0020], [0034], [0041], [0047], [0055], Fig 3-6: links, such as a URL addresses and/or links to relevant records/documents, are included).  

With respect to claim 10, Petersen further discloses wherein the module answer content includes a visualization of a calendar ([0006], [0022-0023], [0055], Fig 6: provide context sensitive calendar).  

	With respect to claim 11, Petersen further discloses wherein the module answer content includes text responsive to the search query extracted by the query response module from a document ([0006], [0022-0023], Fig 6: aggregate information representing the content includes text relevant to the query).

With respect to claim 13, Petersen further discloses wherein: the module answer content is displayed in the user interface above the identified links and is displayed in a format defined by the one or more query response modules (module answer content is merely a type content which is data; Also the term “is” indicates the limitation is directed non-functional descriptive material because the limitation describes what the module answer content and not what it does. What the module answer content is does not affect the steps being claimed because the steps in the claims would be performed the same regardless of what the module answer content to for the same outcome; [0007], [0020], [0022], [0034], [0041], [0047], [0055], Fig 3-6: the module answer content represented by the result is being displayed with link accessible to result document/content of the one or more query response modules. Also, the module answer content is the content of the one or more query response modules and hence is in a format defined by the one or more query response modules).  

With respect to claim 14, Petersen further discloses  15wherein the user interface includes a search box into which the user has entered the search query (Petersen, [0022], [0055], Fig 4-6: box for input query).

With respect to claim 15, Petersen further discloses receiving metadata associated with the search query and determining based at least in part on the received metadata an identification associated with the user or a device utilized by the user to submit the search query ([0024], [0032]-0034], [0048]: receive metadata such as user profile/device/location, and determine identification such as user location or device identification, as well as the type of search query).  

With respect to claim 16, Petersen further discloses wherein the module answer content is restricted from the user based at least in part on the identification associated with the user or the device utilized by the user to submit the search query ([0039-0041]: restricted based on the identification, such as location identification of user, such that only relevant content is being provided, whether the user is a member of the private social network).  

With respect to claim 17, Petersen further discloses wherein the user is an employee or member of the third-party entity (the term “is” indicates the limitation is directed to non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim since the steps in the claim would be performed the same regardless whether the use is an employee or member; [0024], Fig 1: client being a member of the third party who uses the services).  

With respect to claim 18, Petersen further discloses wherein the user is a customer of the third-party entity (the term “is” indicates the limitation is directed to non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim since the steps in the claim would be performed the same regardless whether the use is customer or not; [0024], Fig 1: client being a customer of the third party who uses the services).    

With respect to claim 19, Petersen discloses a system (Abstract), comprising:
one or more processors configured to (Fig 1-2):
receive a specification of one or more query response modules created by a third-party entity different from a search service ([0024], [0033-0034], Fig 1 & 3: receive specification-- such as specification of activity data to be provided—of a query response module created a 3rd parity entity, such as 3rd party service provider 104, that is different from the entity, such as activity-based service provider 102 providing a search service), wherein the specification is based at least based on a template provided by the search service, the template providing at least one of configuration options or configuration components mapped to query intent (at least the specification, templates, options are all directed to types of information or element being manipulated which don’t impact the functionalities of the claimed steps because they are not involved in the steps being claimed. The steps would the preformed the same to achieve the same outcome regardless of the specification and template data being manipulated by the 3rd party entity; [0022-0024], [0033-0036], [0048], Fig 3 &: the specification-- activity data to be provided— is based on a template provided  the search service of activity-based service provider 102 such that a search module of the 3rd party service provider 104 is configured to provide specific information to the search service of activity-based service provider 102 in view of a query intent of the user. E.g. receiving specification that is specific based on a template for advertising add described in [0036] or a template for subscription described in [0048] the provide options/component mapped query intent of user);
receive a search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
process the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, select one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation);
execute, by the search service, the selected query response module to determine a module answer content based at least on a mapping of at least one of an intent or an entity of the search query to a user interface component([0006-0007], [0022-0024], [0035-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content, the execution is based on a mapping of at least an intent/entity of the search query. Such as and not limited to when a search query is a subscription request, the coordination unit 118 of the activity-based service provider 102 generate context sensitive calendar to subscriber in accordance with the subscription terms and subscription context, which is mapping of at least terms to the intend and entity of the search query of the subscriber as described in [0048]);
process the search query with the search service to identify links to content responsive to the search query ([0007], [0020], [0022-0024], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider); and 
provide a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4), wherein the user interface includes at least one user interface graphical object with action options (the user interface graphical object is merely a type of data or element in the user interface, which is not being used and hence is not functional: [0047], [0053-0056], Fig 4-5D: different type of graphical objects are being included in the user interface for user input, including an object of filtering with action options based on the filtering parameters described in [0047], or  an object of context sensitive calendar with action options for at least a place and a time window as shown in Fig 4 as well as described in [0055]); and 
a memory coupled with the processor and configured to provide the processor with instructions (Fig 1-2).    

With respect to claim 20, Petersen discloses a computer program product comprising a computer readable storage medium, the computer readable storage medium being non-transitory and comprising computer instructions(Abstract, Fig 1-2)  for: 
receiving a specification of one or more query response modules created by a third-party entity different from a search service ([0024], [0033-0034], Fig 1 & 3: receive specification-- such as specification of activity data to be provided—of a query response module created a 3rd parity entity, such as 3rd party service provider 104, that is different from the entity, such as activity-based service provider 102 providing a search service), wherein the specification is based at least based on a template provided by the search service, the template providing at least one of configuration options or configuration components mapped to query intent (at least the specification, templates, options are all directed to types of information or element being manipulated which don’t impact the functionalities of the claimed steps because they are not involved in the steps being claimed. The steps would the preformed the same to achieve the same outcome regardless of the specification and template data being manipulated by the 3rd party entity; [0022-0024], [0033-0036], [0048], Fig 3 &: the specification-- activity data to be provided— is based on a template provided  the search service of activity-based service provider 102 such that a search module of the 3rd party service provider 104 is configured to provide specific information to the search service of activity-based service provider 102 in view of a query intent of the user. E.g. receiving specification that is specific based on a template for advertising add described in [0036] or a template for subscription described in [0048] the provide options/component mapped query intent of user);
receiving a search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
processing the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, selecting one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation); 
executing, by the search service, the selected query response module to determine a module answer content based at least on a mapping of at least one of an intent or an entity of the search query to a user interface component([0006-0007], [0022-0024], [0035-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content, the execution is based on a mapping of at least an intent/entity of the search query. Such as and not limited to when a search query is a subscription request, the coordination unit 118 of the activity-based service provider 102 generate context sensitive calendar to subscriber in accordance with the subscription terms and subscription context, which is mapping of at least terms to the intend and entity of the search query of the subscriber as described in [0048]);
processing the search query with the search service to identify links to content responsive to the search query ([0007], [0020], [0022-0024], [0048], [0053], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider); and 
providing a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4), wherein the user interface includes at least one user interface graphical object with action options (the user interface graphical object is merely a type of data or element in the user interface, which is not being used and hence is not functional: [0047], [0053-0056], Fig 4-5D: different type of graphical objects are being included in the user interface for user input, including an object of filtering with action options based on the filtering parameters described in [0047], or  an object of context sensitive calendar with action options for at least a place and a time window as shown in Fig 4 as well as described in [0055]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Csurka et al (Patent No. US  9,589,231, hereinafter Csurka)
 Csurka is cited in the previous office action.

With respect to claim 12, Petersen does not explicitly disclose wherein processing the search query to identify links to content responsive to the search query includes searching for words included in the Application Serial No. 16/842,540 Attorney Docket No. SERVP0013search query in an index generated from a plurality of source documents.  
However, Csurka discloses wherein processing the search query to identify links to content responsive to the search query includes searching for words included in the Application Serial No. 16/842,540 Attorney Docket No. SERVP0013search query in an index generated from a plurality of source documents  (Col. 7, lines 1-15, Col. 15, lines 46-50, Fig 3: search index for relevant result based on query terms).
Since (i) Petersen also discloses searching words in a subscription to provide context sensitive calendar in accordance with the subscription context in response to user query ([0048]), and (ii) both Petersen and Csurka are from the same field of endeavor as both are directed to query processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Petersen and Csurka by incorporate query processing with respect to index of Csurka into Petersen for processing the search query as claimed.  The motivation to combine is to improve user access of data for efficient data retrieval (Petersen, [0003]; Csurka, Col. 1, lines 32-34).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168